NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         MAR 27 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MICHAEL A. LUJAN,                                No. 16-35638

                Plaintiff-Appellant,             D.C. No. 2:15-cv-02015-MO

 v.
                                                 MEMORANDUM*
BILL FORD, Individual Capacity &Official
Capacity; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael W. Mosman, Chief Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Oregon state prisoner Michael A. Lujan appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging federal and state law

claims arising from his arrest. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s dismissal on the basis of the statute of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
limitations. Lukovsky v. City & County of San Francisco, 535 F.3d 1044, 1047

(9th Cir. 2008). We affirm.

      The district court properly dismissed Lujan’s action as time-barred because

Lujan filed this action after the applicable statute of limitations had run, and he did

not establish that equitable tolling or equitable estoppel applied. See Douglas v.

Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009) (explaining that the statute of

limitations for § 1983 actions is the state law statute of limitations for personal

injury actions, and that the applicable Oregon statute of limitations is two years);

see also Or. Rev. Stat. § 30.275(9) (two-year statute of limitations for actions

under Oregon law arising from “any act or omission of a public body or an officer,

employee or agent of a public body”); Luchini Vy & Through Luchini v. Harsany,

779 P.2d 1053, 1055-56 (Or. Ct. App. 1998) (voluntary dismissal of prior action

does not toll statute of limitations); Gehrke v. CraftCo, Inc., 923 P.2d 1333, 1338

(Or. Ct. App. 1996) (elements of equitable estoppel).

      The district court did not abuse its discretion by denying Lujan’s motions for

reconsideration because Lujan failed to demonstrate any basis for relief. See SEC

v. Platforms Wireless Int’l Corp., 617 F.3d 1072, 1100 (9th Cir. 2010) (setting

forth standard of review and grounds for reconsideration under Fed. R. Civ. P.

                                           2                                    16-35638
59(e) and Fed. R. Civ. P. 60(b)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Lujan’s pending motion (Docket Entry No. 38) is denied.

      AFFIRMED.




                                         3                                  16-35638